Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all replies and correspondence should be addressed to examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 08-13-2021 under request for reconsideration and after final consideration pilot 2.0, which have been placed of record in the file. Claims 1, 12, 15, 17-19, 21-24, and 28-37 are pending in this action. Claims 2-11, 13-14, 16, 20, and 25-27 are cancelled.

Response to Amendment
The response to final office action is mere request for reconsideration.

Interview Summary
Examiner called Applicant’s representative per Applicant’s representative request of 08-18-2019. Applicant’s representative called back Examiner on 05-28-2019. Examiner thanks applicant for filing on 08-13-2021 request to reconsideration to final office action mailed on 06-15-2021 under AFCP 2.0.  Examiner mentioned to applicant’s representative, remark needed clarification. Applicant’s representative made an effort to clarify Applicant’s arguments, about the prior art of Wang (CN106486513A); using figure 3. Applicant’s representative and Examiner discussed the Applicant’s remark. Further, Examiner mentioned to applicant’s representative, the figure 3 is presented as a square 

Response to Arguments
Applicant's arguments filed 08-13-2021 on the basis of request for reconsideration have been fully considered; however arguments do not place instant application in condition and also they were not presented before final office action.
Further, Examiner mentioned to applicant’s representative, remark of 08-13-2021 needed clarification. Applicant’s representative made an effort to clarify Applicant’s arguments, about the prior art using figure 3. Applicant’s representative and Examiner discussed the Applicant’s remark. Further, Examiner mentioned to applicant’s representative, the figure 3 is presented as a square and as such the labels first and second are very 

Further Examiner is available to discuss any issue to be resolve to move instant application forward and achieve compact prosecution at the phone number 571-272-7668.

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

08-23-2021